COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER

Case number:               01-13-00648-CV

Style:                     In re Honorable Christopher Dupuy, Relator

                           Original Proceeding on Petition for Writ of Mandamus
                           from State of Texas ex rel. Hughes v. Dupuy, cause
                           number 13-CV-0701, pending in the 10th District court
                           of Galveston County, Texas, the Honorable Robert J.
                           Kern presiding.

       Relator has filed a petition for writ of mandamus and an emergency motion
to stay a show cause and contempt hearing scheduled for July 30, 2013 at 10:30
A.M. Relator’s emergency motion is granted. The July 30, 2013 show cause and
contempt hearing is stayed. The stay is effective until this mandamus proceeding is
finally decided.

        The Court further requests that real party in interest respond to the petition.
In its response, real party in interest is requested to include full briefing on (1) the
trial court’s jurisdiction over the underlying civil removal suit, (2) real party in
interest’s authority to bring and prosecute the underlying civil removal suit, and (3)
the propriety of the order prohibiting media contact.

        The response, if any, is due on Monday, August 12, 2013. Rule 9.2(b) of
the Texas Rules of Appellate Procedure, the “mailbox rule,” is suspended for the
filing of the response, if any, in this case; the response must be received in the
clerk’s office or filed in accordance with this Court’s rules on electronic filing no
later than Monday, August 12, 2013. See TEX. R. APP. P. 2, 9.2(b).

         It is so ORDERED.


Judge’s signature: /s/ Harvey Brown
                    Acting for the Court

Date: July 29, 2013